DETAILED ACTION
Notice of Allowance
1.	This Notice of Allowance is in response to Applicant’s Remarks and Amendments filed on 11/12/2020. Originally filed claims 1-4, 10-15, and 19 are hereby allowed for the reasons stated below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter – Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Applicant has amended the claims to overcome the prior art of the 35 USC 103 rejection by including:
A method, comprising:
detecting, by a scanner, an item passing by a scan window of the scanner during a transaction; 
determining, by the scanner, whether the item was identified by the scanner for processing with the transaction; and 
selectively activating or deactivating, by the scanner, at least one light visible within a field- of-view of an overhead security camera as an indication for the determining, where the at least one light visible within the field-of-view of the overhead security camera is situated on a terminal status pole associated with a terminal performing the transaction and having the scanner, wherein the scanner comprises a peripheral connection to the at least one light visible within the field-of-view of the overhead security camera and the scanner controls the at least one light during the transaction, wherein the at least one light when illuminated is visible to the overhead security camera but not visible to customers from the terminal status pole, wherein the at least one light when illuminated does not interfere with existing lights associated with the terminal status pole and the existing lights are visible to the customers from the terminal status pole.
The reason for allowance of claims 1-4, 10-15, and 19 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In Remarks (11/12/2020), Applicant argues that the nearest art, Rambler 2015/0060552 and Takahashi 201/0017941, does not teach the amended limitations, the examiner agrees. Neither Rambler nor Takahashi teach a system, or methods for changing the illumination of a status indicator on a status pole that is only visible to a security camera and does not interfere with the scanners illumination. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687